In two related child custody proceedings pursuant to Family Court Act article 6, the mother appeals, as limited by her brief, from so much of an order of the Family Court, Kings County (Hepner, J.), dated September 26, 2011, as, after a hearing, granted the father’s petition for sole custody of the parties’ child and denied her cross petition for sole custody of the child.
Ordered that the order is affirmed insofar as appealed from, without costs or disbursements.
The Family Court’s paramount concern in any custody dispute is to determine, under the totality of the circumstances, what is in the best interests of the child (see Eschbach v Eschbach, 56 NY2d 167, 171 [1982]). The proceedings here concerned an initial determination of custody. Therefore, contrary to the mother’s contention, the father was not required to show a change of circumstances in order to be awarded custody of the subject child (see Matter of Roberta GG. v Leon HH., 99 AD3d 1057, 1058 [2012]; Matter of Thomas v Trice, 83 AD3d 722, 723 [2011]; Matter of Smith v Smith, 61 AD3d 1275, 1276 [2009]). The parties’ informal prior arrangement was but one factor for the Family Court to consider in determining that child’s best interests (see Eschbach v Eschbach, 56 NY2d at 171; Matter of Roberta GG. v Leon HH., 99 AD3d at 1058; Matter of Smith v Smith, 61 AD3d at 1276).
Since custody determinations depend in large part on the trial court’s assessment of the character and credibility of the parties and witnesses (see Matter of Louise E.S. v W. Stephen S., 64 NY2d 946, 947 [1985]; Eschbach v Eschbach, 56 NY2d at 173-174), that court’s findings are generally accorded deference and will not be disturbed unless they lack a sound and substantial basis in the record (see Matter of Davis v Pignataro, 97 AD3d 677, 677-678 [2012]; Matter of Nava v Kinsler, 85 AD3d 1186, 1186-1187 [2011]). Here, the Family Court’s determination that the child’s best interests would be served by an award of custody to the father has a sound and substantial basis in the record (see Matter of Thomas v Trice, 83 AD3d at 723). Dillon, J.P., Balkin, Chambers and Miller, JJ., concur.